Citation Nr: 1642303	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  08-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a urological disorder, to include recurrent/chronic urinary tract infections (UTIs) and cystitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from October 1998 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2015 the Board, in pertinent part, denied service connection for a gynecological disorder, to include endometriosis, vaginitis, cystitis, menorrhagia, and bad "pap" smears.  In March 2016 the Board vacated that portion of the January 2015 decision that denied service connection for cystitis and remanded the claim of entitlement to service connection for a urological disorder, to include recurrent/chronic urinary tract infections (UTIs) and cystitis for additional evidentiary development.  The case has since been returned to the Board for further appellate action.  As will be discussed further below, there was substantial compliance with the remand.

According to an August 2016 application for benefits, the Veteran is requesting service connection for fibromyalgia.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  These records were reviewed in conjunction with the decision below.


FINDING OF FACT

The Veteran does not currently have recurrent/chronic UTIs or cystitis.



CONCLUSION OF LAW

The criteria for service connection for recurrent/chronic UTIs and cystitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in March 2016, instructing that the RO obtain a VA addendum opinion and to readjudicate the claim.  Subsequently, addendum opinions were issued in April and June 2016, and the claim was readjudicated.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2005, prior to the July 2005 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
 § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service and post-service treatment records have been secured.

The Board notes that VA opinions and a separate opinion from an Appeals Management Center (AMC) medical officer were obtained for the Veteran's claim.  When taken together, review of these opinions reflect that the examiners reviewed the Veteran's past medical history and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the duties to notify and assist have been met.

Analysis 

The Veteran asserts that she has chronic UTIs and cystitis that are etiologically related to service.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, UTIs and cystitis are not "chronic diseases" under 38 C.F.R. 
 § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, treatment records, VA opinions, and the AMC medical officer's opinion do not confirm diagnoses of recurrent/chronic UTIs and cystitis.  Therefore, Hickson element (1) is not met and the claim must be denied. 

To this point, the Veteran was afforded a VA genitourinary examination in April 2005 in which the examiner noted that she had a recent urinalysis that was negative for any evidence of UTI.  The examiner found no evidence of residual from chronic UTI.

The Veteran was afforded a VA genitourinary examination in August 2012 in which the VA examiner noted a diagnosis of cystitis dated in 2002, during the Veteran's active service.  However, the VA examiner found no evidence of cystitis upon examination, indicating that the current urine sample was negative.  The VA examiner also indicated that "cystitis was not significantly demonstrated in [the claims] file.  A urinalysis on exam today is negative.  Therefore, no evidence of cystitis."  In an August 2012 addendum medical opinion, the VA examiner again opined that "there is no evidence of disability secondary to UTI - urine cultures and urine exam were negative on previous C&P exam." 

In response to the Board's remand, addendum VA opinions were received in April 2016 in which the VA examiner stated that there was no evidence of cystitis or UTIs based on the examination from August 2012.  The examiner stated that there was no disability, and it was as least as likely as not that there was no disability secondary to UTI on active duty.  In a follow-up email in April 2016, the VA examiner stated that there was no evidence of a UTI.

The AMC medical officer provided an opinion in June 2016 that it was less likely than not that the Veteran's claimed cystitis was chronic in nature and/or a recurrent urological disorder, to include cystitis at the time of the 2012 examination and/or during the appeals period.  The AMC examiner stated that in review of the VA medical center medical notes, there was a lack of medically-based, clinical evidence to support a diagnosis of cystitis despite two separate suspected 2007 and 2008 UTI diagnoses.  The examiner specified that the August 2007 VA treatment record observed abnormal blood work and urinalysis prior to surgical reduction of the Veteran's breast.  Specifically, there was a preliminary diagnosis of UTI without clinical symptomatology and/or complaint of symptoms because of the Veteran's blood and urine; however, the urine cultures were negative for bacterial growth and/or nitrite.  The examiner noted that the vaginal secretions were positive for Lactobacillus, a common and normal pathogen found in the vagina.  The examiner indicated that the urine sample was contaminated and noted a study that stated that contaminated samples could yield false-positive test results.  The examiner stated that a 2008 diagnosis of UTIs was a preliminary diagnosis with Lactobacillus growth from vaginal secretions without bacterial growth in the urine.  The examiner listed the prior laboratory results and opined that it was less likely than not that the Veteran's claimed cystitis and/or recurrent UTIs were chronic in nature and/or a recurrent urological disorder, to include cystitis at the time of the 2012 examination, and/or consistent with recurrent UTIs in 2007 and 2008.  The examiner stated that she was in full agreement with the August 2012/April [2016] VA examiner that "there is no evidence of disability secondary to UTI-urine cultures and urine exam were negative on previous [Compensation and Pension] exam".  The examiner stated that no comment was warranted on the onset of the claimed urological disability to service and that there was no current disability found at any time during the appeal period.

Based upon review of the evidence above, the Board finds the weight of the evidence, lay and medical, demonstrates that Veteran's claim for service connection for recurrent/chronic UTIs and cystitis must be denied because the weight of the evidence, to include the most recent medical evidence does not indicate a current diagnosis of these conditions.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board acknowledges that the Veteran is competent to testify as to her beliefs that she has recurrent/chronic UTIs or cystitis due to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding a diagnosis or etiology of the claimed recurrent/chronic UTIs or cystitis.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what she has experienced, she is not competent to ascertain the diagnosis and etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that she has recurrent/chronic UTIs or cystitis that are etiologically related to service are outweighed by the competent and probative medical opinions.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for a urological disorder, to include recurrent/chronic UTIs and cystitis, is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


